DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 7, 2022 has been entered.

Response to Arguments
Examiner has conducted an updated search, and new grounds of rejection are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 30, 33 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, (U.S. Patent Application Publication No. 2016/0265917 A1), hereinafter (“Yamamoto”), further in view of Jackson et al., (U.S. Patent Application Publication No. 2015/0277540 A1), hereinafter (“Jackson”).
Regarding claim 1, Yamamoto discloses a wearable apparatus (wearable smart device 100; 0030), the wearable apparatus comprising:
	a wearable image sensor configured to capture a plurality of images from an environment of a user of the wearable apparatus (The wearable smart device includes a camera configured to detect image data; 0009); and 
	at least one processing device (the processor; 0042) programmed to: 
analyze the plurality of images to identify a first position of the user relative to a feature (a building 406; 0044) identified in one of the plurality of images (the processor 211 may determine a first location 410 of the smart necklace 200 based on image data [i.e., a first image] and/or IMU data; 0044), a second position of the user relative to the feature in another of the plurality of images (determine a second location 412 of the smart necklace 200 based on newly detected image data and/or IMU data and calculate the speed as the distance traversed over the amount of time to cover the distance; 0044) The wearable smart device also includes a processor coupled to the camera and configured to determine a current speed of the wearable smart device based on the image data; 0009), and an indication of a type of environment of the user (a current walking environment of the wearable smart device corresponds to the first walking environment; 0011 and The systems and methods provide additional benefits and advantages such as the instruction timing being tailored to various walking environments of the user such as a dirt path versus a paved path, indoors versus outdoors, etc., further allowing accurate timing of the instructions; 0020);
determine, based at least on distance between the first position and the second position and the type of environment of the user, an activity engaged in by the user (Once the speed is determined, the processor 211 may determine a category for the walking environment of the smart necklace 200. Image data detected by the camera 222 and/or the stereo cameras 221A and 221B may indicate that the user 400 is currently outside based on, for example, a determination that the user 400 is on a sidewalk, that the user is seeing the outside of the building 406, an ambient brightness or the like; 0045), wherein the activity comprises at least one of running, walking, or playing sports (The processor 211 may then calculate a walking speed to be equal to the decrease of the distance 408 over a measured period of time; 0044);
determine, based on  the activity, whether to transmit, to an external device, a recommendation related to the activity, (the processor 211 may determine that an object, such as a ladder, a car or a crowd of people, is in the path of the user based on detected data such as image data.  For example, the processor may determine, based on image data, that the user is walking towards a crowd at a rate that is faster than the crowd and that the user should slow down [i.e., a recommendation] to avoid a collision; 0047); and
when the recommendation related to the activity is determined to be transmitted, transmit, to the external device (The antenna 142 may be one or more antennas capable of transmitting and receiving wireless communications.  For example, the antenna 142 may be a Bluetooth or WiFi antenna, a radio frequency identification (RFID) antenna or reader and/or a near field communication (NFC) unit.  The I/O port 143 may be one or more ports for connecting additional peripherals.  For example, the I/O port 143 may be a headphone jack, a data port or the like.  The I/O port 143 may also be used in conjunction with the antenna 142 to communicate with remote devices; 0029), the recommendation related to the activity (The output data may include navigation instructions and/or instructions for object avoidance; 0033). 
However, Yamamoto does not explicitly disclose a classification for an activity engaged in by the user, wherein the activity comprises at least one of running, walking, or playing sports and the classification for the activity indicates whether the activity includes exercise.
Jackson suggests a classification for an activity engaged in by the user ([0027] Additionally, the sensor module 52 may classify the user activity (e.g., exercise activity, sleep activity, writing activity, work activity, school activity, etc.) and/or identify a motion of a user's body part (e.g., appendage, head, etc.) from the context data 66), wherein the activity comprises at least one of running, walking, or playing sports ([0034] the sensor context data may be used with the user context data to determine that the context includes the user is exercising and action is to occur via a smart phone (e.g., video render, messaging, etc.) when the user travel motion transitions from walking to running.) 
Therefore, it would have been obvious at the time the invention was filed to have integrated the wearable apparatus of Yamamoto with the classification concepts of Jackson. The motivation would be to determine that the context includes the user is exercising. Jackson at ¶0034.
Regarding claim 5, Yamamoto, further in view of Jackson, [hereinafter Yamamoto - Jackson], suggest all the limitations and motivation of claim 1, as discussed above. Jackson also suggests a wireless transceiver configured to enable wireless pairing with a receiver in the external device ([0020] the apparatus 12 may include a communication interface to provide a wide variety of communication functionality, such as cellular telephone (e.g., Wideband Code Division Multiple Access/W-CDMA (Universal Mobile Telecommunications System/UMTS), CDMA2000 (IS-856/IS-2000), etc.), WiFi (Wireless Fidelity, e.g., Institute of Electrical and Electronics Engineers/IEEE 802.11-2007, Wireless Local Area Network/LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications), Bluetooth (e.g., IEEE 802.15.1-2005, Wireless Personal Area Networks), WiMax (e.g., IEEE 802.16-2004), Global Positioning Systems (GPS), spread spectrum (e.g., 900 MHz), and other radio frequency (RF) telephony purposes).
Regarding claim 9, Yamamoto - Jackson suggest all the limitations and motivation of claim 1, as discussed above. Yamamoto also discloses wherein the transmitted information is configured to enable the external device to select at least one content item based on the activity (The output data may include navigation instructions and/or instructions for object avoidance; 0033). 
Regarding claim 30, Yamamoto - Jackson suggest all the limitations and motivation of Yamamoto also discloses wherein the at least one processing device is further programmed to: analyze the plurality of images to estimate a distance associated with the activity (The processor 211 may then calculate a walking speed to be equal to the decrease of the distance 408 over a measured period of time; 0044).
Regarding claim 33, Yamamoto - Jackson suggest all the limitations and motivation of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 33.  
Regarding claim 59, Yamamoto - Jackson suggest all the limitations and motivation of claim 33 in apparatus form rather than computer readable medium form. Yamamoto also discloses a computer readable medium (The memory 112 may further store machine-readable instructions which may be loaded into the memory 112 and executed by the processor 111; 0024). Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to those elements of claim 59.  

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto - Jackson, further in view of Hu et al., (U.S. Patent Application Publication No. 2016/0007912 A1), hereinafter (“Hu”).
Regarding claim 31, Yamamoto - Jackson suggest all the limitations and motivation of claim 30, as discussed above. However, Yamamoto - Jackson do not explicitly disclose wherein the at least one processing device is further programmed to: based on the distance associated with the activity, determine whether to transmit the recommendation related to the activity.
Hu suggests wherein the at least one processing device is further programmed to: based on the distance associated with the activity, determine whether to transmit the recommendation (In another implementation, Block S160 generates or selects a prompt (of a first type) to change (e.g., increase, improve) a second dimension of an activity event that the user is predicted to begin soon, as determined by the behavioral pattern, and delivers the prompt to the user prior to anticipated initiation of the activity event by the user.  For example, for an early bound of 7:30 AM on weekdays for a behavioral pattern characterized by 22.+-.3 minutes of walking, Block S160 can deliver a prompt to walk for longer than 22 minutes--such as, "Walk a little longer [i.e., farther distance] than usual today by taking this alternate route to your office" accompanied by a map of the alternate route--to the user at 7:29 AM on a Wednesday (or other weekday) just before the user is predicted to begin a common (e.g., habitual) walking event; 0096).
Therefore, it would have been obvious at the time the invention was filed to have integrated the wearable apparatus of Yamamoto - Jackson with the trigger concepts of Hu. The motivation would be to identify a cluster of activity events--in the record of activity--indicative of a behavioral pattern, and to trigger recommendations for building and/or maintaining related habits. Hu at ¶0039 and 41.
Regarding claim 32, Yamamoto - Jackson suggest all the limitations and motivation of claim 30, as discussed above. However, Yamamoto - Jackson do not explicitly disclose analyze the plurality of images to estimate a distance associated with a second activity; and based on the distance associated with the activity and on the distance associated with the second activity, select at least one activity of a group of activities, the group of activities comprising the activity and the second activity.
 Hu suggests analyze the plurality of images to estimate a distance associated with a second activity (walk further in less time; 0096);  and based on the distance associated with the activity (walk; 0096) and on the distance associated with the second activity (run faster, walk further; 0096), select at least one activity of a group of activities, the group of activities comprising the activity and the second activity (In this implementation, Block S160 can similarly prompt the user to run faster, walk further in less time, sleep better, burn more calories, or other modify a second (or other) dimension of an activity event prior to initiation of the activity event by the user; 0096).
Therefore, it would have been obvious at the time the invention was filed to have integrated the wearable apparatus of Yamamoto - Jackson with the trigger concepts of Hu. The motivation would be to identify a cluster of activity events--in the record of activity--indicative of a behavioral pattern, and to trigger recommendations for building and/or maintaining related habits. Hu at ¶0039 and 41.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto - Jackson, further in view of Kurata, (U.S. Patent Application Publication No. 2016/0335557 A1), hereinafter (“Kurata”).
Regarding claim 60, Yamamoto - Jackson suggest all the limitations and motivation of claim 1, as discussed above. However, Yamamoto - Jackson do not explicitly disclose wherein the type of environment comprises a soccer game and determining the classification for the activity comprises identifying an indicator that the user is playing the soccer game.
Kurata suggests wherein the type of environment comprises a soccer game (The portion A of FIG. 1F shows detection values in a case where the user is playing soccer; 0044) and determining the classification for the activity comprises identifying an indicator that the user is playing the soccer game (recognition of soccer (e.g., soccer kick motion); 0079). 
Yamamoto - Jackson with the soccer coaching feedback of Kurata. The motivation would be to specify a “process for a soccer enhancing function” as the process corresponding to behavior. Kurata at ¶0134.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang US 2010/0316253 A1suggests [0047] The activity signal may also be of a more abstract nature, for example it may be the result of a classification into discrete behaviours such as "lying down", "standing up", "walking", etc, [i.e., exercise] based on the sensor signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
	/Alison Slater/            Primary Examiner, Art Unit 2487